DETAILED ACTION
Allowable Subject Matter
Claims 1, 3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
          Claim 1 recites, inter alia, a second coil magnetically coupled with the first coil, the switch configured to turn ON/OFF with a voltage that is lower than a rated voltage of the corresponding electricity storage cell, through the multiple voltage correction circuits, the second coils of the respective voltage correction circuits are connected to one another in parallel, each of the multiple voltage correction circuits comprises a switch driver circuit configured to operate on electric power of a corresponding electricity storage cell to turn ON/OFF the switch, and the control circuit configured to control the switch driver circuit such that the switch driver circuit alternates turning ON/OFF of the switch of a selected one of the multiple voltage correction circuits corresponding to an electricity storage cell having a highest voltage of the multiple electricity storage cells, and meanwhile keeps the switches of remaining ones of the multiple voltage correction circuits, corresponding to remaining ones of the electricity storage cells, in a rectified state. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL BERHANU/Primary Examiner, Art Unit
2859